IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 27, 2012

         BARRY W. RITCHIE v. BRUCE WESTBROOKS, WARDEN

                 Appeal from the Criminal Court for Morgan County
                    No. 2011-CR-55     E. Eugene Eblen, Judge




                 No. E2012-00062-CCA-R3-HC - Filed August 6, 2012


The petitioner appeals the summary dismissal of his petition for writ of habeas corpus, in
which he challenged his 1981 Hamilton County Criminal Court jury convictions of
aggravated rape and aggravated robbery. In this appeal, he claims that his aggravated rape
conviction and accompanying sentence of life imprisonment are void because that offense
was not actually classified as a Class X felony by the general assembly at the time of his
crime. Discerning no error, we affirm the judgment of the habeas corpus court.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Barry W. Ritchie, Pikeville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and John H. Bledsoe, Assistant
Attorney General, for the appellee, Bruce Westbrooks, Warden.

                                        OPINION

                In 1981, a Hamilton County Criminal Court jury convicted the petitioner and
a co-defendant of one count of aggravated rape and one count of aggravated robbery, and the
trial court imposed an effective sentence of life imprisonment for each offender. See State
v. Ritchie, 20 S.W.3d 624, 626 (Tenn. 2000). This court affirmed the petitioner’s convictions
and sentence on direct appeal, and our supreme court denied the petitioner’s application for
discretionary appeal. See id. The petitioner then filed an unsuccessful petition for post-
conviction relief and three unsuccessful petitions for writ of habeas corpus. See Barry
Winfred Ritchie v. State, No. E2002-02609-CCA-R3-PC, slip op. at 1-3 (Tenn. Crim. App.,
Knoxville, Aug. 18, 2003) (detailing the procedural history of the petitioner’s case).

               In his latest bid for habeas corpus relief, filed in the Morgan County Circuit
Court on September 6, 2011, the petitioner claimed that the trial court was without
jurisdiction to impose a sentence of life imprisonment for his aggravated rape conviction
because that offense was not designated as a Class X felony at the time of his offense. In
support of his petition, the petitioner attached copies of the indictment, judgments, and
session laws enacting the offense and designating the Class X felonies. In its motion to
dismiss the petition, the State argued that the petitioner’s own supporting documents
contradicted his claim. The State noted, as it does again on appeal, that the 1979 public act
creating Class X felonies included the offense of criminal sexual conduct in the first degree,
which became via a 1980 amendment the offenses of aggravated rape and aggravated sexual
battery. Another 1980 public act added the new offense of aggravated rape to the list of
Class X felonies.

              The habeas corpus court summarily dismissed the petition for writ of habeas
corpus.

              In this appeal, the petitioner reasserts his claim that his aggravated rape
judgment is void because aggravated rape was not classified as a Class X felony at the time
of his offense.

              “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)).

               The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated
section 29-21-101 provides that “[a]ny person imprisoned or restrained of liberty, under any
pretense whatsoever, except in cases specified in § 29-21-102, may prosecute a writ of
habeas corpus, to inquire into the cause of such imprisonment and restraint.” T.C.A. §
29-21-101 (2006). Despite the broad wording of the statute, a writ of habeas corpus may be
granted only when the petitioner has established a lack of jurisdiction for the order of
confinement or that he is otherwise entitled to immediate release because of the expiration
of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45 Tenn. (5 Cold.) 326
(1868). The purpose of the state habeas corpus petition is to contest a void, not merely a

                                             -2-
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).
A void conviction is one which strikes at the jurisdictional integrity of the trial court. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d
284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

              We expedite our ruling because the petitioner is quite simply wrong. The
general assembly designated aggravated rape as a Class X felony via a 1980 amendment to
former Code section 39-3703. See Pub. Acts, ch. 463, § 2. The offense in this case occurred
in 1981, well after the effective date of the statute.

              Accordingly, the judgment of the habeas corpus court is affirmed.


                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -3-